DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 16-19 in the reply filed on 9/19/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 6-7, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. US 2020/0105835 in view of Rassel et al. US 2012/0193747.

    PNG
    media_image1.png
    1187
    1324
    media_image1.png
    Greyscale

Re claim 1, Kou teaches a selector device for a memory array (117b, fig1A, [20]), the selector device comprising: 
a first electrode layer (117b(1), fig1D, [25]); 
a second electrode layer (117b(5), fig1D, [25]) arranged above the first electrode layer (117b(1), fig1D, [25]); and 
a semiconductor material forming a semiconductor layer (IGZO 117b(3), fig1D, [25]) on the top surface first electrode layer, wherein the semiconductor material contacts the first electrode layer and the second electrode layer.
Kou does not explicitly show a first electrode layer embedded in an oxide; a second electrode layer arranged above the first electrode layer and being separated from the first electrode layer by the oxide; and a semiconductor material forming a semiconductor layer on the top surface of the second electrode layer, and extending through the second electrode layer and the oxide onto the top surface of the first electrode layer, wherein the semiconductor material contacts the first electrode layer and the second electrode layer.
Rassel teaches a first electrode layer (back contact used, [47]) embedded in an oxide (104, 120, fig1, [31, 36]); a second electrode layer (181 and 152, fig1, [34, 38]) arranged above the first electrode layer (back contact used, [47]) and being separated from the first electrode layer by the oxide (120, fig1, [31]); and a semiconductor material forming a semiconductor layer (110 and 151, fig1, [33]) on the top surface of the second electrode layer (part of 151 located on top of interface between 151/152, fig1), and extending through the second electrode layer and the oxide onto the top surface of the first electrode layer (fig1), wherein the semiconductor material contacts the first electrode layer and the second electrode layer (structure of fig1 with backside contacts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kou and Rassel to form isolation oxide encapsulating the Schottky diode and a top ring shaped anode. The motivation to do so is to reduce the high electric field around the outer edge of the semiconductor metal junction with low parasitic capacitance(Rassel, [5]). 
Re claim 2, Kou modified above teaches the selector device according to claim 1, wherein: the semiconductor material is a metal oxide material (Kou, IGZO, [25]), or amorphous silicon.
Re claim 6, Kou modified above teaches the selector device according to claim 1, further comprising: a dielectric layer (Rassel, 104, fig1, [36]) formed on the top and on the sides of the semiconductor layer (Rassel, 151, fig1, [33]).
Re claim 7, Kou modified above teaches the selector device according to claim 6, further comprising: a metal layer  formed on the top and on the sides of the dielectric layer, wherein the metal layer directly contacts the top surface of the second electrode layer (interconnects WL/BL as in Kou fig3 connected to top anode 181 with 181 on inner side surface of dielectric layer 104 and WL/BL on top of 104 and 181 directly contacts top surface of 152, fig3 and figure above).
Re claim 16, Kou modified above teaches a memory device, comprising: a memory array having a plurality of memory elements (Kou, fig3); and a plurality of selector devices according to claim 1 (117b(5) and 117b(3) replaced by the ring structure 140/150 of Rassel, see figure above), wherein each selector device is electrically connected to one of the memory elements.
Re claim 17, Kou modified above teaches the selector device according to claim 2, wherein the metal oxide material is indium gallium zinc oxide (Kou, IGZO, [25]) or indium tin oxide.
Re claim 19, Kou modified above teaches the selector device according to claim 7, wherein the metal layer is a tungsten layer (Kou, bitline formed as tungsten, [26]).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. US 2020/0105835 in view of Rassel et al. US 2012/0193747 and Lee et al. US 2016/0064461.
Re claim 18, Kou is silent regarding the selector device according to claim 6, wherein the dielectric layer is an aluminum oxide layer.
Lee teaches aluminum oxide used as encapsulation material for diodes to achieve excellent barrier property (Lee, [11]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kou in view of Rassel and Lee to use aluminum oxide as the encapsulation material to achieve excellent barrier property (Lee, [11]).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claim 3-5 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to a double-sided Schottky diode with a top ring shaped anode and Schottky interface formed between both semiconductor layer and top surface of the two electrodes.
Specifically, the limitations are material to the inventive concept of the application in hand to reduce defects formed between the metal semiconductor interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812